Title: To James Madison from William Eaton, 26 January 1803 (Abstract)
From: Eaton, William
To: Madison, James


26 January 1803, Tunis. “The enclosed copy of a letter to Commodore Morris conveys an unequivocal expression of the kind of respect this Bey entertains for the flag of the United States, as well as of his intentions.” Has been informed the project of a peace between Tunis and Portugal is “considerably advanced.” The negotiation is said to be conducted through the intervention of the French. “The Bey’s prime minister has addressed a letter to the minister of Portugal recommending his friend Joseph Etne. Famin to the Consulate. This is the fifth court the Sapatapa has addressed to that purpose.” The Swedish agent has received instructions from his government “to compromise the differences with this Bey in the best manner possible.”
 

   
   Letterbook copy (CSmH). 1 p.



   
   Eaton enclosed a duplicate copy of his 26 Jan. 1803 letter to Morris (DNA: RG 59, CD, Tunis, vol. 2, pt. 2; 5 pp.; docketed by Wagner) in his 1 Feb. dispatch to JM. Eaton told Morris that in an early morning interview the bey had demanded the return of a vessel captured by an American cruiser and rejected the concept of blockade as applied to the Barbary regencies. He threatened to seize U.S. ships trading with Naples and Genoa, with which he was at war, in reprisal (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:344–46).



   
   A full transcription of this document has been added to the digital edition.

